Citation Nr: 1241756	
Decision Date: 12/06/12    Archive Date: 12/13/12

DOCKET NO.  09-34 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for thalassemia. 

2.  Entitlement to a rating in excess of 30 percent for asthma.  

3.  Entitlement to an initial rating in excess of 60 percent for eczema.  


REPRESENTATION

Appellant represented by:	Paul Goodson


WITNESSES AT HEARINGS ON APPEAL

Appellant and her husband



ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from October 1994 to February 1996.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied the claim for service connection, continued the 30 percent evaluation assigned for asthma, and granted service connection for eczema with a 10 percent rating effective August 7, 2006.  

The Veteran and her husband provided testimony at a personal hearing before the undersigned Veterans Law Judge (VLJ) in April 2011.  A transcript is of record.  In an August 2011 decision, the Board remanded the claims for additional development.  The Board also reopened and remanded a claim for service connection for a low back disability.  Service connection for levoscoliosis was subsequently granted in a February 2012 rating decision.  That issue is no longer before the Board for appellate review.  

The rating assigned for eczema was subsequently increased to 60 percent, also effective August 7, 2006.  See February 2012 supplemental statement of the case (SSOC).  Despite the increased rating granted by the RO, the Veteran's appeal remains before the Board.  Cf. AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal). 

The Veteran and her husband provided additional testimony at a videoconference hearing before the undersigned VLJ in October 2012.  A transcript is of record.  

The issue of entitlement to a rating in excess of 30 percent for service-connected asthma is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  Thalassemia is a congenital disease that pre-existed service and was not aggravated by service.  

2.  On October 11, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that she wished to withdraw her appeal involving entitlement to an initial rating in excess of 60 percent for eczema.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for thalassemia have not been met.  38 U.S.C.A. §§ 1110, 1112 (West 2002) 38 C.F.R. § 3.303 (2012).

2.  The criteria for withdrawal of a Substantive Appeal regarding the issue of entitlement to an initial rating in excess of 60 percent for eczema have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

There is no need to discuss whether VA has satisfied its duties to notify and assist as they pertain to the withdrawn claim for an initial rating in excess of 60 percent for eczema.  Notice regarding the claim for service connection for thalassemia was provided to the Veteran in a June 2006 letter.  Accordingly, the duty to notify has been fulfilled.  

VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This duty has also been met, as the Veteran's service, VA and private treatment records have been associated with the claims folder and she was afforded an appropriate VA examination in conjunction with her claim for service connection.  VA also substantially complied with the Board's August 2011 remand by advising the Veteran that she should submit the written opinions of any physicians who have told her that her thalassemia was aggravated in service.  See September 2011 letter; D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  No such written opinions were submitted by the Veteran.  

All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  The record does not suggest the existence of additional, pertinent evidence that has not been obtained.  

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or assistance is necessary, and deciding the appeal at this time is not prejudicial to the Veteran.

Withdrawal

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2012). 

On October 11, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that she wished to withdraw her appeal involving entitlement to an initial rating in excess of 60 percent for eczema.  See hearing transcript.  The appellant has withdrawn her appeal concerning this claim.  As such, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal concerning this claim and it is dismissed. 

Service connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is post-service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997)). "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496.

For purposes of service connection pursuant to § 1110, every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  The regulation explicitly provides that only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).  To rebut the presumption of sound condition, VA must show by clear and unmistakable evidence (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran seeks entitlement to service connection for thalassemia, which she contends was diagnosed during service in 1995 after being triggered by the high altitude in Colorado, where she was stationed.  She asserts that she was told the high altitude aggravated this dormant condition/gene and that it resulted in chronic anemia.  The Veteran reports that she has received treatment for the anemia caused by thalassemia ever since service.  See VA Forms 21-4138 dated August 2005, July 2006, December 2006, and February 2009; statement in support of claim dated November 2007; September 2009 VA Form 9; hearing transcripts dated April 2011 and October 2012.  In a March 2012 VA Form 9, the Veteran's attorney asserts that no nexus opinion is needed in this case as the file indicates the origins of the condition during service as the Veteran was diagnosed on December 6, 1996.  See also statement from attorney dated December 2011.  

The Veteran's mother reports that the Veteran was not diagnosed as having any symptoms or evidence of the traits of thalassemia during her childhood and that thalassemia was not apparent until she enlisted in the military.  See July 2008 statement from L.L.B.  

The Veteran's service treatment records do not corroborate her assertion that she was diagnosed with thalassemia on December 6, 1995.  Rather, the record she relies on reveals that anemia was listed as a chronic disease/disability; there is no mention of thalassemia and no indication that even anemia was diagnosed on this occasion.  See DA Form 4700.  An undated service treatment record related to treatment for asthma noted a prior medical history of thalassemia.  It is also devoid of a diagnosis of either thalassemia or anemia.  

The post-service evidence of record reveals that the Veteran has received treatment for anemia (to include mycrocytic and iron deficient) and carries a diagnosis of thalassemia.  See VA treatment records; September 2005 record from Suburban Hematology/Oncology; December 2007 record from Dr. S.C. Oncology & Hematology.  Thalassemia has also been noted in private treatment records.  See October 2005 record from Gwinnett Hospital System.  A September 2005 record from Quest Diagnostics indicates that hemoglobinopathy evaluation was consistent with alpha thalassemia trait.  A March 2005 CBOC attending follow-up note reveals that anemia was noted to be secondary to thalassemia.  A September 2010 primary care note reveals that anemia was due to heavy menses and alpha thalassemia.  

A physician's questionnaire submitted on letterhead of the Disabled American Veterans (the Veteran's previous representative), dated December 2005, and filled out by a VA physician reveals that the Veteran had been treated for her thalassemia trait for one month.  A pre-printed statement indicates that "as identified in the Veteran's service medical records, she has [sic] diagnosed with thalassemia."  The physician checked off "yes" in response to the pre-printed statement "in your opinion, is the current thalassemia at least as likely as not etiologically the same in-service diagnosis of thalassemia."  In conjunction with this answer, the physician noted that thalassemia is a congenital disease and should be present since birth and was present while in service.  See statement from Dr. M.R.  An attached record from the same physician indicates a primary diagnosis of thalassemia trait and a secondary diagnosis of iron deficiency.  Date of onset was noted as birth.  

The Veteran underwent a VA hemic disorders examination in August 2007, at which time her claims folder was reviewed.  She reported that thalassemia onset in May 1995 when she was told she had thalassemia without any symptomatology.  The Veteran indicated that she developed fatigue in 1996 with new onset pregnancy and lost the baby at seven weeks.  She began taking iron supplementation over the counter for several years, but stopped due to nausea associated with a March 1996 pregnancy.  The Veteran reported that she experienced extreme fatigue in 1998 and was diagnosed with severe anemia, which was treated with foods high in iron.  She indicated that she continued to have iron deficient anemia.  

Following examination, to include laboratory testing, the Veteran was diagnosed with thalassemia minor.  Anemia was noted to be a problem associated with the diagnosis.  It was also noted that the current anemia had normal iron studies.  It was the examiner's opinion that anemia with normal iron studies is not caused by or a result of military service anemia with low iron studies.  The rationale in support of the opinion was that the Veteran has thalassemia, an inherited autosomal recessive blood disorder.  This disease has an expected sequela of anemia with normal iron studies, which VA records indicate are currently present.  The Veteran's anemia in service was iron deficient anemia with abnormal iron studies (not thalassemia anemia).  Thalassemia existed prior to service and was not aggravated by military service.  

Congenital or developmental defects are not considered diseases or injuries for VA compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9; see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  Dr. M.R. reported, however, that thalassemia is a congenital disease, see December 2005 physician's questionnaire (emphasis added), and the August 2007 VA examiner reported that thalassemia is an inherited autosomal recessive blood disorder.  As the Veteran's thalassemia is considered a disease, not a defect, service connection may be warranted.  

The service treatment records contain reports of medical examination and history dated in May 1994 and conducted in conjunction with the Veteran's enlistment.  These records are devoid of reference to thalassemia.  As such, the Veteran is presumed to have been sound at entry.  

Since the Veteran is entitled to a presumption of soundness, the Board must determine whether the presumption of soundness is rebutted by clear and unmistakable evidence.  As noted above, the burden of proof is on VA to rebut the presumption by producing clear and unmistakable evidence that a disability existed prior to service and that it was not aggravated during service.  See Wagner, 370 F 3d at 1089; VAOPGCPREC 3-03 (July 16, 2003).  

VAOPGCPREC 82-90 held that a disease which is considered by medical authorities to be of familial or hereditary origin must, by its very nature, be found to have pre-existed a claimant's military service.  Given the foregoing, there is clear and unmistakable evidence that thalassemia pre-existed service.  

The Board must now determine whether there is clear and unmistakable evidence that thalassemia was not aggravated during service.  The VA examiner who conducted the August 2007 hemic disorders examination determined that the Veteran's current anemia had normal iron studies, which were noted to be an expected sequela of thalassemia.  This was different from the low iron studies (iron deficient anemia) noted in service.  Moreover, the examiner specifically noted that the in-service anemia was not thalassemia anemia.  In so noting, the examiner concluded that the pre-existing thalassemia was not aggravated by military service.  

The VA examiner has clearly identified two different types of anemia.  First, the iron deficient anemia noted in service and second the current anemia with normal iron studies.  The VA examiner also clearly explained that the in-service iron deficient anemia was not related to thalassemia, whereas the current anemia with normal iron studies is an expected sequela of thalassemia.  Given the fact that the VA examiner adequately explained the difference between the anemias manifested by the Veteran during and since service, and given the fact that the anemia in service was unrelated to thalassemia, it follows that there is clear and unmistakable evidence that thalassemia was not aggravated during service.  

In filing her claim for service connection, the Veteran clearly noted that she was seeking service connection for thalassemia, not anemia.  See August 2005 VA Form 21-4138.  While the Veteran was found to have iron deficient anemia in service as well as after service, because the August 2007 VA examiner has clearly indicated that in-service iron deficient anemia was not related to thalassemia, it follows that the post-service iron deficient anemia is also not related to thalassemia.  There is also no competent evidence linking the post-service iron deficient anemia to service.  

In the absence of evidence that the pre-existing thalassemia was aggravated during service, service connection is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

Service connection for thalassemia is denied.  

An initial rating in excess of 60 percent for eczema is dismissed. 


REMAND

Additional development is needed as it pertains to the claim for a rating in excess of 30 percent for asthma.  

It appears that there are outstanding VA treatment records.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Prior to moving to North Carolina, the Veteran was living in Georgia and received treatment at the Atlanta VAMC.  Records located in the claims folder are dated between March 2003 and July 2006.  It appears, however, that records dated between April 2005 and January 2006 may be outstanding.  The Board also notes that when records from this facility were last printed in July 2006, a handwritten note indicates that more records were located in CAPRI.  For the sake of completeness, the Veteran's complete treatment records from the Atlanta VAMC must be obtained.  

Records from the VAMC in Fayetteville, North Carolina, indicate that the Veteran receives ongoing treatment at the Durham, North Carolina VAMC.  Review of the claims folder, however, reveals that records from Durham were only printed on one occasion, namely in July 2007, and that records dated only in August 2006 have been associated with the claims folder.  On remand, the Veteran's complete treatment records from the Durham VAMC must be obtained.  

Records from the Fayetteville VAMC have been printed on several occasions, but it is unclear whether the records associated with the claims folder comprise the Veteran's complete record of treatment.  On remand, VA must obtain records from the Fayetteville VAMC dated between July 2007 and April 2008 and between May 2008 and January 2010.  Recent treatment records should also be obtained.  

The Veteran's asthma was last evaluated in December 2006, almost six years ago.  A more contemporaneous VA examination is needed to evaluate the current severity of the Veteran's asthma.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  A VA examination would also be helpful in addressing several questions that have been raised by review of the record.  

As the claim is being remanded for the foregoing reasons, the Veteran should also be advised to submit her complete record of treatment for asthma from the Gwinnet Allergy Clinic.  

The Veteran is hereby notified that it is her responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2012). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete treatment records from the VAMCs in Durham, North Carolina and Atlanta, Georgia.  

2.  Obtain the Veteran's treatment records from the Fayetteville VAMC dated between July 2007 and April 2008; between May 2008 and January 2010; and dated since December 2011.  

3.  Advise the Veteran to submit her complete record of treatment for asthma from the Gwinnet Allergy Clinic.  

4.  When the foregoing development has been completed, schedule the Veteran for an appropriate VA examination to ascertain the current severity of her service-connected asthma.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any indicated studies are to be performed.  

The examiner is to specifically address whether the Veteran has at least monthly visits to a physician for required care of exacerbations of asthma and/or intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  

The examiner is also to answer the following questions:

(a) is the intermittent prescription of Prednisone (by both private and VA treatment providers as noted throughout the record) for the treatment of asthma or something that is caused by asthma?  If the answer is yes, is this considered an oral course of systemic corticosteroids?

(b) are the parenteral steroids noted to be taken twice daily in the December 2006 VA examination report considered systemic medication?

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached.

5.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

6.  Finally, readjudicate the claim.  If the benefit sought on appeal is not granted, issue an updated supplemental statement of the case and give the Veteran and her representative an appropriate amount of time to respond to it. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


